IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 30, 2008
                                     No. 07-60451
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




HUMBERTO GONZALEZ-HERNANDEZ,

                                                  Petitioner,

v.

MICHAEL B. MUKASEY,
U.S. Attorney General,

                                                  Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A78 987 818




Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*


       Humberto Gonzalez-Hernandez is a native and citizen of Mexico who was



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60451

admitted into the United States in July 2000 and remained in the country be-
yond the authorized period. An immigration judge ordered him removed but
granted his request for voluntary departure. The Board of Immigration Appeals
(“BIA”) dismissed the appeal of the order and renewed the voluntary departure
order to allow Gonzalez-Hernandez to depart within 60 days from the date of the
BIA’s order, June 26, 2006.
      On September 22, 2006, Gonzalez-Hernandez filed a motion to reopen and
remand for adjustment of status based on his marriage to a lawful permanent
resident. On December 14, 2006, the BIA denied the motion. Gonzalez-Hernan-
dez did not file a petition for review but filed a motion to reconsider the order.
He argued that the order deprived him of due process, because enforcement of
a 60-day departure order where an alien has 90 days to file a motion to reopen
following entry of the order would deprive him of a procedural right under the
Immigration and Nationality Act (“INA”).
      Citing Banda-Ortiz v. Gonzales, 445 F.3d 387 (5th Cir. 2006), cert. denied,
127 S. Ct. 1874 (2007), the BIA denied the motion to reconsider, concluding that
Gonzalez-Hernandez was statutorily barred from applying for adjustment of
status by § 240B(d)(1) of the INA, 8 U.S.C. § 1229c(d), because he had failed to
depart voluntarily within 60 days of its June 26, 2006, order. Gonzalez-Hernan-
dez petitions for review of the order denying reconsideration, which is reviewed
“under a highly deferential abuse-of-discretion standard.” Singh v. Gonzales,
436 F.3d 484, 487 (5th Cir. 2006) (internal quotations and footnote omitted).
      The BIA’s interpretation of the applicable statutes rendering Gonzalez-
Hernandez ineligible for adjustment of status is reasonable. See Banda-Oritz,
445 F.3d at 389-91. Because Gonzalez-Hernandez was ineligible for adjustment
of status, the BIA did not abuse its discretion by denying the motion to recon-
sider on that basis. See Singh, 436 F.3d at 487; Zhao v. Gonzales, 404 F.3d 295,
303-04 (5th Cir. 2005). Accordingly, the petition for review is DENIED.



                                        2